Citation Nr: 0946700	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine with 
spondylosis, spondylolisthesis, and intervertebral disc 
syndrome involving the deep peroneal nerve. 



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to July 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran's Notice of Disagreement and Statement of the 
Case include the issues of entitlement to an increased 
evaluation for hypertension and entitlement to an increased 
evaluation for migraines.  However, the Veteran, in his March 
2008 Substantive Appeal, stated that he is now satisfied with 
the evaluations for these disabilities, and said that he only 
wishes to pursue the appeal for an increased evaluation for 
his back disability.  Therefore, his claim for an increased 
evaluation for his back disability is the only matter before 
the Board. 

The Veteran contends in his March 2008 Substantive Appeal 
that the medication prescribed for his intervertebral disc 
syndrome aggravates his service connected gastroesophageal 
reflux disease.  This matter is not on appeal, and it is 
referred to the RO for appropriate action. 

The record reveals that a 10 percent rating has been assigned 
for neurological findings concerning the left lower 
extremity.  That disorder is not at issue and the decision 
herein concerns the orthopedic findings involving the lumbar 
spine.


FINDING OF FACT

The Veteran retains 60 degrees of forward flexion of the 
thoracolumbar spine without evidence of ankylosis, 
incapacitating episodes, or additional limitation of motion 
after repetitive use due to pain, weakness, excess 
fatigability or incoordination.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
with spondylosis, spondylolisthesis, and intervertebral disc 
syndrome involving the deep peroneal nerve have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5241, 5243 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the Board finds that there is no indication of 
any outstanding evidence that would be relevant to this 
claim.  The March 2007 VA fee basis examination names the 
Veteran's treating physician, a Dr. M.  However, the Veteran 
was on active service at this time, and his service treatment 
records are in the claims folder.  These include the records 
from Dr. M.  The Veteran declined his right to a hearing.  
Furthermore, the Board notes that the Veteran was scheduled 
for a more recent VA examination of his intervertebral disc 
syndrome of the lumbar spine but he requested that it be 
cancelled and there is no indication that he wished to have 
it rescheduled.  Therefore, the Board finds that the duty to 
assist has been met, and will proceed with the adjudication 
of the Veteran's appeal of the rating decision for his 
original claim based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2009).  

Increased Evaluation

The Veteran contends that the 20 percent evaluation currently 
assigned to his service connected intervertebral disc 
syndrome of the lumbar spine is inadequate to reflect the 
impairment it causes in his daily life.  The Veteran notes 
that he has constant back pain which has caused him to 
significantly modify his life.  He has given up many of the 
physical activities he formerly enjoyed, and is limited even 
in prolonged standing or sitting.  This has caused him to 
limit activities around the home and with his family, and to 
limit his exercise.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection.  The Court has found that 
there is a distinction between a Veteran's disagreement with 
the initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
Veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the Veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for 
degenerative disc disease of the lumbar spine with 
spondylosis, spondylolisthesis, and intervertebral disc 
syndrome involving the deep peroneal nerve was established by 
the September 2007 rating decision on appeal.  This decision 
also assigned the current 20 percent evaluation.  (As noted, 
a separate rating has now been assigned for peroneal nerve 
involvement and is not otherwise at issue herein.)

The Veteran's disability is evaluated under the rating codes 
for spinal fusion and intervertebral disc syndrome.  

Intervertebral disc syndrome is to be evaluated either under 
the general rating formula for diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  38 C.F.R. 
§ 4.71a, Code 5243.  The residuals of spinal fusion are also 
evaluated under the general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, Code 5241.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Code 5243.  

Note 1 provides that, for purposes of evaluations under 
38 C.F.R. § 4.71a, Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Under the general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

An evaluation higher than 30 percent is not warranted under 
the new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 percent or greater requires favorable or unfavorable 
ankylosis.  Unfavorable ankylosis of the entire thoracolumbar 
spine is evaluated as 50 percent disabling, and unfavorable 
ankylosis of the entire spine is evaluated as 100 percent 
disabling.  38 C.F.R. § 4.71a, Code 5241.

Normal range of motion of the thoracolumbar spine is forward 
flexion from zero to 90 degrees, extension from zero to 30 
degrees, left and right lateral flexion is from zero to 30 
degrees, and left and right lateral rotation is from zero to 
30 degrees.  38 C.F.R. § 4.71a, Code 5241, Note 2.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which, among other things, the entire cervical 
spine, the entire thoracolumbar spine, and the entire spine 
is fixed in either flexion or extension.  Fixation of a 
spinal segment in neutral position always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Code 5241, Note 5.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Veteran was afforded a VA fee basis examination in March 
2007.  He had a history of degenerative disc disease of the 
lumbar spine status post spinal fusion from L4 to L5 from 
2001.  His symptoms included stiffness and pain of the lower 
back.  His symptoms were constant, and the pain traveled 
through his hip into his feet.  The Veteran described the 
pain as 4 to 6 on a scale to 10, although it was frequently 8 
to 9 on the same scale.  The pain was brought on by physical 
activity or sometimes without an apparent cause.  It was 
relieved with medications and rest.  The Veteran was able to 
function with his pain but was limited with activity and 
mobility.  He states that he is having incapacitation two or 
three times a year but did not further specify.  His 
functional impairment included limited physical activity, 
inflexibility, and no prolonged standing or sitting.  

On physical examination, the Veteran's posture and gait were 
normal, and he did not require any assistive device.  There 
was normal position of the head and curves of the spine.  
There was also normal symmetry in appearance and motion.  
There was intervertebral disc syndrome which involved the 
deep peroneal nerve, but there was no bowel, bladder, or 
erectile dysfunction.  There was no radiation of pain, muscle 
spasm or tenderness.  Straight leg raising was negative 
bilaterally and there was no ankylosis.  Forward flexion was 
to 60 degrees, extension to 25 degrees, right lateral flexion 
was to 30 degrees, left lateral flexion was to 25 degrees, 
and right and left rotation were to 30 degrees.  Joint 
function was not additionally limited by pain, weakness, 
fatigue, lack of endurance or incoordination after repetitive 
use.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 20 percent for the 
Veteran's intervertebral disc syndrome of the lumbar spine.  

The Veteran stated at the March 2007 examination that he 
experiences incapacitating episodes two or three times each 
year.  However, he did not elaborate or otherwise indicate 
that these incapacitating episodes were actually acute signs 
and symptoms that required bed rest prescribed by a physician 
and treatment by a physician.  He also failed to indicate the 
length of his claimed episodes.  A review of the last several 
years of his service treatment records to include the records 
from Dr. M. is negative for evidence of an incapacitating 
episode as defined by 38 C.F.R. § 4.71a, Code 5243, Note 1.  
There is no evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Therefore, the evidence does not 
support entitlement to an evaluation in excess of 20 percent 
under the rating code for intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Code 5243.  At this juncture, the Board 
notes that additional information regarding incapacitating 
episodes would have been expected to have been obtained at 
the VA examination in April 2009, but this examination was 
cancelled by the Veteran. 

As for the general rating formula for diseases and injuries 
of the spine, a 30 percent evaluation is available only for 
disabilities of the cervical spine.  In order to receive a 40 
percent rating, the evidence must demonstrate either 30 
degrees or less of forward flexion or favorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Code 
5241.  However, the March 2007 examination shows that the 
Veteran retains 60 degrees of forward flexion without 
evidence of ankylosis.  He retained the 60 degrees of forward 
flexion even after testing for additional limitations after 
repetitive motion due to pain, weakness, incoordination or 
fatigability.  Therefore, as the evidence does not 
demonstrate that the criteria for the next highest evaluation 
have been met for any portion of the period on appeal, an 
evaluation greater than 20 percent is not merited.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Code 5241, 5243.  

In reaching this decision, the Board has considered the 
provisions of Note 1 of the general rating formula for 
diseases and injuries of the spine which states that any 
associated objective neurologic abnormalities are to be 
evaluated separately under an appropriate diagnostic code.  
The March 2007 examination does reveal that the Veteran has 
involvement of the deep peroneal nerve.  However, as 
previously noted, a March 2008 rating decision has already 
established a separate 10 percent evaluation for peripheral 
nerve dysfunction for the peroneal nerve of the left lower 
extremity, effective from the date of the Veteran's discharge 
from service.  The evaluation of this disability is not on 
appeal.  Furthermore, the March 2007 VA examination was 
negative for any involvement of the bowel or bladder, and 
there was no erectile dysfunction.  Therefore, the Board 
finds the Veteran is already in receipt of separate 
evaluations for all identified objective neurologic 
abnormalities, and there is no basis for any additional 
separate evaluations.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine with 
spondylosis, spondylolisthesis, and intervertebral disc 
syndrome involving the deep peroneal nerve is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


